

EXHIBIT 10.15


AMENDMENT NO. 1
TO THE
EMPLOYMENT AGREEMENT


This AMENDMENT NO.1 (the “Amendment”), dated May 19, 2008, is entered into by
and between Hudson Holding Corp., a Delaware corporation (the “Company”), and
Martin C. Cunningham (the “Employee”), for the purpose of amending the terms of
that certain Employment Agreement, dated January 1, 2007 (the “Agreement”).


WHEREAS, the Company and Employee desire to amend, modify and clarify the
Agreement as set forth in this Amendment


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties amend the Agreement and agree as
follows:



 
1.
All capitalized terms not defined herein shall have the same meaning ascribed to
them in the Agreement.




 
2.
Section 5(b) of the Agreement is hereby replaced in its entirety as follows:




“(b)
BONUSES.




 
(i)
ANNUAL BONUS. In the event the Company’s annual consolidated pretax earnings, as
determined in accordance with generally accepted accounting principles and
reported in the Company’s Form 10-K (the “Company’s Earnings”), equal or exceed
$3 million in any fiscal year during the Agreement Term, the Company shall pay
Employee annual bonus compensation (the “Annual Bonus”) in an amount equal to 4%
of the Company’s Earnings for such fiscal year.




 
(ii)
A prorated portion of the Annual Bonus shall be payable quarterly (the
“Quarterly Payment”) in the event quarterly consolidated pretax earnings (the
“Quarterly Earnings”) equal or exceed $750,000, subject to a holdback of 25%
(the “Holdback”) of the Quarterly Payment due Employee. In the event the
Quarterly Earnings are less than $750,000, no Quarterly Payment shall be made
and payment of the Annual Bonus, if any, shall be deferred until completion of
the fiscal year. Payment of the Annual Bonus at the end of the fiscal year shall
be paid upon the filing of the Form 10-K and the payment of a Quarterly Payment,
when due, shall be made within forth five (45) days of the completion of the
fiscal quarter. To the extent the Annual Bonus is due to Employee at the
completion of the fiscal year (including the Holdback), such payment shall be
less any Quarterly Payments received by Employee during the fiscal year. To the
extent that any payment received by the Employee in a fiscal year is in excess
of the Annual Bonus due for such fiscal year, such excess amount shall be
credited against the amount due to Employee for the Annual Bonus for the
succeeding fiscal year.”




 
3.
Except as specifically set forth in this Amendment, there are no other
amendments to the Agreement and the Agreement shall remain unmodified and in
full force and effect.




 
4.
This Amendment shall be governed by and construed in accordance with the
domestic laws of the State of New Jersey, without giving effect to any choice of
law or conflict of law provision or rule (whether the State of New Jersey or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New Jersey. This Amendment may be executed
in one or more counterparts, any one of which may be by facsimile, and all of
which taken together shall constitute one and the same instrument.



[SIGNATURES TO FOLLOW]


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


HUDSON HOLDING CORP.
       
By:
/s/ Keith R. Knox
 
Name: Keith R. Knox
 
Title: President
     
/s/ Martin C. Cunningham
 
Martin C. Cunningham
 

 

--------------------------------------------------------------------------------

